Citation Nr: 1740546	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connecting for the cause of the Veteran's death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974 with additional service in the Naval Reserve.  The Veteran died in November 2008.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (the Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has subsequently been transferred to the RO in Winston-Salem, North Carolina.  See April 2014 Deferred Rating Decision.  

The appellant had a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in November 2008.

2.  The death certificate lists the cause of death as cardiopulmonary arrest, ischemic heart disease, and sudden death syndrome.

3.  Ischemic heart is a disease associated with herbicide exposure.

4.  The evidence is at least evenly balanced as to whether the Veteran was present in Vietnam during service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Ischemic heart disease is a disease subject to presumptive service connection based on in-service herbicide exposure and by regulation; ischemic heart disease includes atherosclerotic cardiovascular disease.  See 38 C.F.R. § 3.309 (e) (2016).

Service Connection for the Cause of the Veteran's Death

As an initial matter, the Board notes that the Veteran is in receipt of a combat action ribbon.  See Form DD 214.  Further, at the time of his death he was service-connected for posttraumatic stress disorder (PTSD) with his reported stressors including service in or near Vietnam.  The Veteran died in November 2008 with the immediate cause of death listed on the death certificate as cardiopulmonary arrest, ischemic heart disease, and sudden death syndrome.  The appellant contends that the Veteran was exposed to herbicides during service when he was on land during "R&R" with his buddies.  

The appellant testified at an October 2016 Board hearing that the Veteran told her that he went inland and was in Vietnam when he had rest while on "R&R."  According to an August 2012 lay statement by W.I., he ran across the Veteran in 1972 on their way to Vietnam.  He indicated that they went to Vietnam in May 1972 and June to July 1972.  Moreover, he reported that the Veteran was aboard the USS Somer (DDG-34) during which time they had periods of rest when they went inland.  See March 2013 Statement in Support of Claim.  The Board recognizes that a September 2012 Defense Personnel Records Informational Retrieval Systems (DPRIS) report indicated the Veteran's ship history did not document that his ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  However the appellant's contention is that he went ashore in Vietnam during "R&R" which is not ruled out by the DPRIS findings.   

"Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam). 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m. 

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was exposed to herbicide agents in service during periods when he traveled inland on "R&R" and spent time on land in Vietnam visiting.  See 38 C.F.R. §§ 3.307, 3.309.  Evidence indicates that the Veteran was exposed to herbicides during active service and that he later developed ischemic heart disease, which is on the list of presumptively service-connected diseases.  Therefore, as the Veteran's ischemic heart disease is presumptively due to exposure to herbicides during his service in Vietnam and was the cause of the Veteran's death service connection for the cause of the Veteran's death is warranted on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to alternative theories of entitlement to service connection.


ORDER

Service connection for the cause of the Veteran's death is granted. 




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


